                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,

                   v.

 MARCUS WILSON JONES,                       Case No. 3:20-cr-00020-SLG-DMS-1

                        Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      A plea agreement was filed in this case at Docket 41. Pursuant to Rule 11

of the Federal Rules of Criminal Procedure, the matter was referred to the

Honorable Magistrate Judge Matthew M. Scoble by the District Court, with the

written and oral consents of Defendant, counsel for Defendant, and counsel for the

United States. A proposed change of plea hearing was held before the magistrate

judge at which Mr. Jones entered a guilty plea to Count 1 of the Indictment, which

is a violation of Title 18 U.S.C. § 922(g)(1), Felon in Possession of a Firearm. Mr.

Jones also admitted in its entirety the Criminal Forfeiture Allegation included in the

Indictment.

      Judge Scoble issued a Final Report and Recommendation at Docket 46, in

which he recommended that the District Court accept Defendant’s plea of guilty to




     Case 3:20-cr-00020-SLG-MMS Document 47 Filed 11/17/20 Page 1 of 2
Count 1 of the Indictment, and the Criminal Forfeiture Allegations. No objections

to the Final Report and Recommendation have been filed.

      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS Defendant’s plea of guilty

to Count 1 of the Indictment, which is a violation of Title 18 U.S.C. § 922(g)(1),

Felon in Possession of a Firearm, and Defendant is adjudged GUILTY of Count 1.

The Court further ACCEPTS Defendant’s admission of the Criminal Forfeiture

Allegation.

      The Imposition of Sentence hearing in this matter is confirmed for January

5, 2021 at 12:30 p.m. in Virtual Courtroom 1. Sentencing memoranda are due no

later than December 29, 2020. Counsel will receive instructions to access the

virtual courtroom in a separate sealed docket entry. The Court expects all parties

to appear via video conference unless they do not have video capabilities. Only

participating parties should access the virtual courtroom. To avoid delays, the

Court encourages counsel to assist and advise potential witnesses before the

hearing about how to access the virtual courtroom by video. Members of the public

may listen to the hearing by dialing 888-808-6929 (use access code 8223146#,

press #).

      DATED this 17th day of November, 2020 at Anchorage, Alaska.

                                               /s/ Sharon L. Gleason
                                               UNITED STATES DISTRICT JUDGE
Case No. 3:20-cr-00020-SLG-DMS, USA v. Jones
Order re Final Report and Recommendation
Page 2 of 2
     Case 3:20-cr-00020-SLG-MMS Document 47 Filed 11/17/20 Page 2 of 2
